                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WINSTON WOODARD                        :         CIVIL ACTION
                                       :
       v.                              :
                                       :
COMMONWEALTH OF                        :
PENNSYLVANIA’S DEPARTMENT              :
OF CORRECTIONS, et al., VAUGHAN        :
(C/O), J. SCHNECK (Hearing Examiner), :
M. WAHL (Deputy Centralize Services), :
K. EASON (Deputy Facility              :
Management), J. APONTE (Major), M.     :
LAMAS (Superintendent), J. DUPONT      :
(Chief Hearing Examiner), LT. L. EASON :
(Security Captain) and                 :
DEPARTMENT OF CORRECTIONS              :         NO. 18-3191

                                      ORDER

      NOW, this 17th day of October, 2018, upon consideration of Winston Woodard’s

Amended Complaint (Document No. 7), it is ORDERED that pursuant to 28 U.S.C. §

1915A(b)(1), the Amended Complaint is DISMISSED for failure to state a claim.




                                                    /s/TIMOTHY J. SAVAGE
